Case 1:19-cr-00059-LO Document 168-9 Filed 11/23/20 Page 1 of 5 PagelD# 1366

Google Inc ™ USLawEnforcement@google.cam
1600 Amphitheatre Parkway
Mountain View, California 94043 www.google.com

CERTIFICATE OF AUTHENTICITY

I hereby certify:

1. 1am employed by Google Inc. ("Google"), located in Mountain View, California. ] am
authorized to submit this affidavit on behalf of Google. I have personal knowledge of the
following facts, except as noted, and could testify competently thereto if called as a witness.

2. Google provides Internet-based services to its subscribers, including Gmail, its free
email service. Google does not verify any personal information that is submitted by a user at the

time of a Gmail account creation.

3% Attached is a true and correct copy of 1 DVD of data pertaining to the Google account-
holder(s) identified as DANJELEVERETTEHALE, IAMSENSEI, with Internal Ref. No. 485073
(“Document”). Accompanying this Certificate of Authenticity as Attachment A is a list of hash
values corresponding to each file.

4, The Document attached hereto is a record made and retained by Google. Google servers
record this data automatically at the time, or reasonably soon after, it is entered or transmitted by
the user, and this data is kept in the course of this regularly conducted activity and was made by
regularly conducted activity as a regular practice of Google.

55 Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is
true and correct to the best of my knowledge.

(Signature of Records Custodian)

Date: August 26, 2014

 

Benjamin Paul Kuslits
(Name of Records Custodian)

GOVERNMENT
EXHIBIT

“JO\-A

 
Case 1:19-cr-00059-LO Document 168-9 Filed 11/23/20 Page 2 of 5 PagelD# 1367

Google Inc, ™M USLawEnforcement@google.com
1600 Amphitheatre Parkway
Mountain View, California 94043 www.google.com

Attachment A: Hash Values for Production Files (Internal Ref. No. 485073)

danieleverettehale.AccountInfo.txt:

MD5- 0441401 bf7be297888c8c4dfa908c93¢c

SHAS512- ,
a8c3bfe695d01578f9a083edd758fd7592c46fdec34a02d4f20c00c 1 8ce7cd5bcb38bacb34bfe2c0b2

daa68b5d084cb3377858f0ce49024ccbce33538ba6Sfeef
danieleverettehale.AccountInfo_Preserved.txt:

MD5S- ee38e2a0adb9aal 606232773 13004b7d

SHAS512-

8cc37¢73e095fe74287dcl 1058 10e91ba3d246a95723d088 1ea9ac00800907fc9466c64ab9beeba3d
9bb97802faaa3098dc672bc05b47846055733d0db65c462

danieleverettehale.Albums.zip:

MDS5S- 9af3 1ce93206b5d19b33a6fa6b525890

SHAS12-

b2d0d6e9772ad9952cad09dc93797b6098f00a68272fd 1 629ae8994ac63c3a2cf2843e96bdf53 lelc
678502f5eb3d2f05 9caad4d896546a65ef564d 1 da925ad7

danieleverettehale.Calendar.Events.zip:

MD5- a869d797 1 68768b05b5820cebe4b7 f96

SHAS1I2- .
0d35be6al 281 1¢76a596c2ff3bab2al 4c3e54f4a287abf0e697168c096d28573fdb0f58d6 1 e332699c

b47a7cc2fe05a3c6d64d30e6562d0967ed0539adcd00de
danieleverettehale.Drive.zip:

MD5- 0d0b96372c¢5d2975d5a2d309d37bb461

SHAS12-
346cbed 12dd7053bf992fe23a836fe674e420b0ab58ea7429fb9723 f2a86b2679e8c0 | e27 13593 dtc

ab1a23d4c7e68b40£3d3b577a6c5f787b40eac9a222c63

danieleverettehale.Gmail.Contacts.vcf:

MD5S- 4fdbc6d7a7aef6730d07 7aff3 ff3c35c

SHAS 12-

4f3a6db856e25f7 fc35d773ae5a6d6877d92dc4cbdad3 | bf1 0f67b6ebaa004fba7c3e853bce2f2f88df6
8c053557a50de 1 6569282df399c40eaedbfec5665al 5c

danieleverettehale.Gmail.Contacts_Preserved.vef:
Case 1:19-cr-00059-LO Document 168-9 Filed 11/23/20 Page 3 of 5 PagelD# 1368

Google Inc Th USLawEnforcement@google.com
1600 Amphitheatre Parkway
Mountain View, California 94043 www.google.com

MD5- 03175b2ec0068be9ed232dd3cd12046c

SHAS 12-
0ccd4741d50d24cf40ef4fc8577c580508fdecda0cd 17bb2c4177¢23 1557ec2752ecedf3da8c7d8497

87d469197a83d2588bfa69e4a240268b4eacd9 | 0b818c9
danieleverettehale.Photos.zip:

MD5- e39bc676f64d 1a4ca2abdf30ded4 1563

- SHAS512-
35095fal e06a2fefc 1 b438cc3896d88d 1 367f1d8717c1446d5e8fb77£99540fc79c9467Sdaf36cf7e55

€97c15c073f050c92a4a092al af232d8e8al 2f8a274af
danieleverettehale@gmail.com.Gmail.Content.mbox:

MD5- 02bee952a4ff279890ea953c4f2cfde4

SHAS 12-
fc100527389bf6a70b84bf44£78396db4f5 £34d49f92e844e98 1377c1 6584e67088884dcc49ce3 1061

b7ddb47 1d4034e7c08b3c332fcdb27 146c81e5543d002f
danieleverettehale@gmail.com.Gmail.Content_Preserved.mbox:

MDS5S- 2f47fe39 175ae3 1 bd7d5db26272e3405

SHAS512-

2£5527f855ebc2 1 7a30dab7b8ee5669a999a086dffedaf36 1065c9cf1c708f645b53al 214a8e6552f26
7fa5672a1 d3a389293dccad080b73 1 leaca0c09d8c449

iamsensei.AccountInfo.txt:

MD5- 48330dec6ab36f75029d0f9eeb3ccce33

SHAS12-
~ 25d283166457175716644c063£46c3 fa0b37498f9b61 2b2 | cf5 1dfac635dd3ca2c8 | Od6efb326a86ff

bff59d3 1023 8692edfce5c3e33035 16c8155e244aca3916
iamsensei.AccountInfo_Preserved.txt:

MDS- 5fbd93e27 1608a2f9 1 967c46c8123f85

SHAS12-
b0717cf8740eb5d150bcec6e7a3c5 1468364e3f7e90fce0ced | de2cb9 1575b01cc22f70al e0746d64b2

Obbe3e5e45baaaed6faf42dddc0a8c59ea95807a4da79e
iamsensei.Gmail.Contacts.vef:
MD5- d41d8cd98f00b204e9800998ecf8427e

SHAS 12-
cf83el357eefb8bdfl 542850d66d8007d620e4050b57 | Sdc83 f4a92 1 d36ce9ce47d0d13c5d85f2b0fF
Case 1:19-cr-00059-LO Document 168-9 Filed 11/23/20 Page 4 of 5 PagelD# 1369

Google Inc. is USLawEnforcement@google.com
1600 Amphitheatre Parkway
Mountain View, California 94043 www.google.com

8318d2877eec2f63b93 1bd47417a81a538327af027da3e
iamsensei.Gmail.Contacts_Preserved.vef:

MD5- d41d8cd98f00b204e9800998ecf8427e

SHAS512-
cf83e1357eefb8bdfl 542850d66d8007d620e4050b57 1 Sdc83f4a92 1 d36ce9ce47d0d 1 3c5d85f2b0fF

831 8d2877eec2f63b93 1bd47417a81a538327af927da3e
Case 1:19-cr-00059-LO Document 168-9 Filed 11/23/20 Page 5 of 5 PagelD# 1370

 

 

 

 

 

 

 

 

 

 
